Citation Nr: 0116405	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1945, and from May 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO)-
which determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for residuals of a left ankle fracture.

The record on appeal discloses that the appellant requested a 
personal hearing before the RO in this matter in 
correspondence received in August 2000.  However, in 
subsequent correspondence, received in December 2000, the 
appellant indicated that he no longer desired a hearing.  
Accordingly, his appeal was forwarded to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In March 1959, the Board denied the veteran's claim for 
service connection for residuals of a fracture of his left 
ankle with traumatic arthritis because the evidence did not 
establish that his pre-existing left ankle disorder was 
aggravated during service beyond its natural progression; the 
Board notified the veteran of its decision that same month.

2.  The evidence that has been added to the record since the 
Board's March 1959 decision is either duplicative of the 
evidence that was of record at the time of that decision or 
does not bear directly and substantially upon the specific 
matter now under consideration-that being, whether the 
veteran's pre-existing left ankle disability became 
appreciably worse during service beyond its natural 
progression.


CONCLUSION OF LAW

The evidence received since the Board's March 1959 denial of 
service connection for residuals of a left ankle fracture is 
not new and material; that decision is final, and the claim 
for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1104, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from an injury or a disease that was incurred in 
service or for disability resulting from a pre-existing 
injury or disease that was aggravated during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  For veterans who had ninety (90) days or more during 
a war period or peacetime service after December 31, 1946, 
and arthritis is manifest to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In this case, the claim for service connection for a left 
ankle disability was denied by the Board many years ago-in 
March 1959.  That decision was predicated on the finding that 
the appellant had a pre-existing left ankle disorder that was 
not shown by the evidence to have been aggravated during 
service beyond its natural progression.  

Evidence considered by the Board in its March 1959 decision 
included the veteran's service medical records (SMRs), 
private medical reports, VA outpatient treatment records, and 
lay statements.

Service medical records from the appellant's first period of 
service reflect that the appellant was evaluated with a 
sprain of the left ankle in February 1943.  The clinical 
report referenced the appellant's reported history of an 
initial injury to his ankle approximately 14 months earlier-
prior to service.  The veteran described associated symptoms 
of severe pain, swelling, and discoloration of the left ankle 
for several days.  He was reportedly unable to walk without 
use of crutches for two weeks.  It was noted that x-ray 
studies of the ankle were not conducted at the time of the 
injury.  The appellant reported that since that time he had 
experienced some tenderness and pain associated with the left 
ankle following exercise.  Examination of the left ankle 
joint showed good function, and a prominent malleolus.  There 
was no evidence of tenderness associated with the ankle.  X-
ray studies were negative for any abnormalities or fractures.  

On separation examination, in November 1945, the appellant 
was evaluated to be without any physical defect or 
abnormality. 

Service records relative to the appellant's second period of 
service reflect that the appellant was evaluated in January 
1951 to be without any disqualifying defects or 
abnormalities.  

An April 1951 medical report indicated that the appellant's 
history was significant for a fracture of his left ankle in 
June 1950-during the intervening years between his first and 
second periods of service.  It was noted that the appellant 
reported no problems associated with this injury.  Physical 
examination showed no evidence of weakness, or limitation of 
motion of the ankle.  The examiner detected slight swelling 
of the ankle, which was noted not to be disqualifying in 
nature.

The appellant was next seen in November 1951 for complaints 
of soreness of the left ankle.  It was noted that the 
appellant reported he had sustained a fracture of his left 
ankle in an automobile accident approximately one year 
earlier-also referring to the intervening injury between his 
first and second periods of service.  The examiner noted that 
that ankle injury was treated with open reduction.  
The appellant reported his symptoms had subsided, but had 
returned some four or five months ago.  In this context, he 
reported he had experienced swelling and soreness in the 
ankle, particularly after prolonged activity.  On physical 
examination of the ankle, the examiner observed a well-healed 
scar over the medial malleolus.  The appellant exhibited good 
range of motion and strength.  There was slight swelling over 
the lateral medial malleolus.  X-ray studies revealed non-
union of the left medial malleolus.  The diagnostic 
impression was nonunion fracture of the medial malleolus.  
The appellant was referred for in-patient evaluation and 
consultation for further clinical workup.

A November 1951 medical report indicated that the appellant 
presented with minimal effusion in the left ankle joint.  He 
demonstrated limited dorsiflexion and plantar flexion.  
Eversion and inversion of the left ankle joint were evaluated 
as normal on range of motion studies.  The appellant reported 
subjective complaints of pain on forced dorsiflexion of the 
left ankle.  There was no evidence of tenderness of the 
ankle.  X-ray studies of the ankle revealed a nonunion of the 
fracture medial malleolus with arthritic changes in the left 
tibiotalar joint.  So during that admission, the appellant 
underwent surgery in December 1951 involving a 
tibiotalar arthrodesis.  Following that fusion procedure, the 
appellant was placed in a short leg walking cast, and 
administered antibiotics.  The appellant was noted to become 
ambulatory in April 1952, when a walking heel was 
incorporated on the short leg cast.  He was noted to 
demonstrate slow, but satisfactory progress.  The report 
indicated that subsequent x-ray studies revealed progression 
of the fusion of the tibiotalar joints. 

Physical Board proceedings were initiated in July 1952.  The 
medical report of the clinical panel indicated that that the 
appellant had sustained an injury to his left ankle in 
connection with a June 1948 automobile accident, for which he 
was privately hospitalized and treated with cast 
immobilization for four months.  The appellant was noted to 
do relatively well thereafter, until he re-entered service in 
1951, when he developed pain in the left ankle, and 
experienced episodes of swelling after prolonged activity.  
It was noted that the appellant reported progressively worse 
left ankle symptoms, which incapacitated him for duty.  It 
was noted at the time of the board's review, the appellant 
was ambulatory in a short leg unpadded walking cast, with no 
subjective complaints referable to the left leg.  
The diagnostic impression was arthritis due to direct trauma 
of the tibiotalar joint.  It was the decision of the panel 
that the appellant was rendered unfit to perform military 
service due to arthritis, due to direct trauma, nonunion of 
the fracture of the medial malleolus.  The appellant was 
discharged from service in August 1952 due to physical 
disability.

The record discloses that the appellant submitted a statement 
in rebuttal to the panel's findings.  In that regard, the 
appellant indicated that he had sustained an injury to the 
left ankle prior to his second period of service.  He 
maintained that he was advised by medical personnel prior to 
entry into service, that his fracture lines were well healed 
and that all bones adjacent to the fracture were in proper 
position.  He indicated that he was without symptoms until 
sometime in September 1951.  At that time, the appellant 
began to experience swelling and discomfort in the ankle for 
which he repeatedly presented for treatment.  It was the 
appellant's contention that his left ankle disorder was 
aggravated during his second period of service.

The appellant was transferred to a VA medical facility in 
August 1952.  The hospital report indicated that the 
appellant's history was significant for fractures of the left 
ankle in 1942 and again in 1948.  It was noted that the 
appellant underwent fusion of the left ankle in December 
1951, and had been placed on a walking iron since that time.  
It was further noted that x-ray studies conducted upon 
admission revealed evidence of an incomplete fusion.  
Examination showed the appellant had some mobility of the 
ankle without pain.  During the course of this admission, the 
cast was removed, and weight bearing was initiated.  The 
report referenced final diagnoses of old left ankle joint 
fracture with previous fusion of ankle, treated, improved, 
and incomplete fusion of the left ankle, treated, improved.  
When seen in October 1952, the appellant was noted to be 
getting along well, but was noted to complain of weakness of 
the ankle. 

In a November 1952 lay statement, a relative of the appellant 
indicated the appellant had entered his second period of 
service in good physical condition.  It was noted that the 
appellant was hospitalized and later discharged from service 
due to his left foot disorder.  The appellant was reported to 
be unable to secure employment due to symptoms associated 
with the ankle which, in particular, rendered the appellant 
unable to stand.

A February 1953 private medical statement indicated that the 
appellant was initially seen within 24 hours of his 
automobile accident.  He presented with complaints of pain, 
which the physician attributed to pressure and swelling 
associated with travel.  It was noted that the appellant had 
been treated at a private facility following the accident, 
where he underwent reduction of the fracture, and casting.  
The appellant was hospitalized and released after 24 hours.  
During the course of his admission, the appellant reported 
that he first injured the left leg, in approximately the same 
region, during service in 1945.  The appellant was not 
certain whether he sustained a fracture at that time.  The 
report noted that the appellant was twice recasted in July 
and August 1950.  By September 1950, the cast was removed and 
light weight bearing was initiated.  The physician indicated 
that there was no deformity of the ankle present at the time 
of the appellant's discharge from treatment.  The appellant 
reportedly did well, and was able to return to work.  The 
appellant was next seen in February 1953.  Examination 
conducted at that time showed an operative scar of the ankle, 
with findings of marked deformity and instability of the 
ankle joint in comparison to findings noted on earlier 
examination.

The appellant was referred for private consultation in May 
1953.  The appellant presented with complaints of persistent 
pain associated with the ankle, aggravated with walking and 
prolonged standing.  He reported symptoms of swelling as 
well.  The physician indicated that his review of prior x-ray 
studies showed operative fusion of the ankle joint with about 
10 to 15 degrees of medial angulation at the site of the 
fusion.  The fusion was noted to be solid.  It was the 
physician's assessment that the appellant's symptoms were due 
to foot strain resulting from angulation at the site of the 
ankle fusion.  It was opined that use of a brace might 
provide satisfactory relief, with surgical correction 
alternatively recommended.  The appellant was fitted for a 
brace in June 1953.  It was noted that the appellant had 
marked swelling about the foot and ankle at that time.  The 
appellant was evaluated by this physician to be considerably 
disabled due to pain and swelling of the left foot and ankle.   

In another statement, dated in September 1958, the 
appellant's treating physician recounted that the appellant 
had been seen by him in July 1950 for a fracture of the lower 
shaft of the left fibula and through the base of the medial 
malleolus.  In this respect, it was noted that the fracture 
was moderately comminuted but in satisfactory position.  
While radiographs revealed the ankle mortise was spread 
slightly, it was believed that the ankle demonstrated a good 
functioning joint.  The physician noted that x-ray studies 
conducted in August 1950 revealed that the position of the 
ankle joint had been maintained with evidence of early 
healing.  It was further noted that while the ankle position 
was not ideal, it was considered to be satisfactory.  The 
appellant was noted to thereafter enter his second period of 
service.  He was next examined by this physician in August 
1952, following his release from service.  The physician 
indicated that the appellant reported he reinjured his left 
ankle during service.  It was noted that a November 1951 
radiograph of the ankle showed solid bone union of the fibula 
fracture, with slight spreading of the ankle mortise.  X-ray 
studies conducted by the physician in May 1953 revealed 
apparent fusion of the joint.  However, the medial mortise 
showed marked widening.  Physical examination showed 
instability of the ankle joint.  The physician indicated that 
there was considerable deterioration of the ankle, compared 
to findings on examination conducted prior to the appellant's 
entry into service.  It was further noted that current 
examination showed considerable deformity with later 
deviation of the foot, even with use of a brace.  It was the 
physician's opinion that the extent of disability shown on 
examination was obvious, and was at least as great as was 
observed in May 1953. 

The appellant was again seen in consultation in October 1958.  
That report indicated that findings on physical examination 
continued to demonstrate the deformity of the ankle with 
eversion of the heel and forefoot.  It was noted that x-ray 
studies of the left extremity revealed the angulation at the 
site of the ankle fusion persisted.  In this context, it was 
noted that what appeared to be a solid bony fusion on 
radiographic studies reviewed in 1953, now appeared to be a 
fibrous union at the ankle joint which was felt to be firm.  
The physician indicated that it was his continued opinion 
that the appellant was suffering from chronic foot strain due 
to malposition of the old ankle fusion.  Surgical 
intervention was recommended to place the foot in a better 
position, as it was opined that the appellant's symptoms 
would otherwise persist and increase.

The appellant appealed the RO's decision which denied service 
connection, and in a March 1959 decision, the Board 
determined that service connection was not established for 
postoperative residuals of a left ankle injury.  This 
decision was predicated upon a finding that the evidence did 
not demonstrate that symptomatology associated with the left 
ankle disorder increased in severity during service beyond 
its natural progression or as a result of the ameliorative 
surgery performed during service.  When the Board affirms a 
determination of the agency of original jurisdiction-here, 
the RO, such determination is subsumed by the final appellate 
decision.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.1104 (2000).  (The record does not disclose that the 
appellant has claimed clear and unmistakable error (CUE) with 
respect to that final Board decision.)

A December 1961 hospital report thereafter was associated 
with the claims file, which indicated that while on leave of 
absence from a VA medical facility, the appellant underwent 
compression arthrodesis of the left ankle at a private 
hospital.  He later returned to the VA medical facility nine 
weeks postoperative fusion procedure.  It was noted that VA 
physicians would not interfere with the prescribed course of 
treatment for the compression arthrodesis that was applied by 
other physicians.  The appellant was discharged from the VA 
hospital.  The report noted a final diagnosis of 
postoperative status following fusion of the left ankle 
operatively.

In June 1999, the appellant sought to reopen his claim for 
service connection for injury to the left ankle.  In an 
attached statement, the appellant indicated that he had 
sustained an injury to his left ankle during service, for 
which he underwent surgical treatment.  He noted that he had 
worn a brace on his left ankle for more than 16 years due to 
continued symptomatology associated with the ankle, and that 
he continues to receive treatment for this disorder.

In another statement, dated in September 1999, the appellant 
reported that he had injured his left ankle during his second 
period of service.  The appellant reported that during his 
first period of service, he had sustained no injuries.  He 
indicated that he injured his left leg and ankle during his 
second period of service.  It was the appellant's contention 
that prior to his entry into his second period of service, he 
was in "perfect health."  The appellant indicated his 
belief that the surgical care he received at the naval 
hospital caused further injury to the left ankle.  In that 
context, he indicated that he had "suffered many times 
because of this injury."

In January 2000, the RO denied the appellant's petition to 
reopen the previously denied claim for service connection for 
residuals of a fracture of the left ankle.  The RO more 
recently denied the petition to reopen the claim in April 
2000, and this appeal ensued.

Since the Board previously has considered and denied the 
claim for service connection for residuals of a left ankle 
fracture, in March 1959, that decision is final and binding 
on the veteran based on the evidence then of record.  
38 U.S.C.A. § 7104(b).  If, however, there is "new and 
material evidence" since that decision, then the claim can 
be reopened and given further consideration on the merits, de 
novo.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Also in the Hodge decision, the Federal Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  And in Justus v. Principi, 
3 Vet. App. 510, 513 (1992), the United States Court of 
Appeals for Veterans Claims (Court) held that, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  The Court 
also has held in another precedent decision that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but that materiality need only 
tend to prove each element that was a specified basis for the 
last disallowance.  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  Accordingly, the focus of the Board's inquiry in 
this appeal must be directed to whether the record now 
suggest that the veteran's pre-existing left ankle disorder 
was aggravated during either of his periods of service in the 
military beyond its natural progression.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
since the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), totally eliminated the
well-grounded requirement concerning claims for VA benefits, 
the Board will limit its review and discussion to only the 
question of whether new and material evidence has been 
submitted to reopen the claim-in the context alluded to 
above of whether there now is evidence suggesting there was 
aggravation during service of the pre-existing disability 
beyond its natural progression.

The Board finds that there is no prejudice to the veteran in 
going ahead and considering this issue, without first 
remanding the case to the RO for initial consideration of the 
VCAA, and to provide the veteran notice of the new law, 
because the RO already properly apprised him of the 
requirements for reopening his claim when notifying him of 
its April 2000 decision-in a May 2000 letter, and since the 
RO provided even further notice of this in the October 2000 
statement of the case (SOC).  Furthermore, the RO already has 
given the veteran ample opportunity to identify or submit 
evidence showing that his claim should be reopened, and he 
has not identified any additional evidence, pertinent to his 
claim, that is not already of record.  But aside from that, 
the Board's review of his claim under the more flexible Hodge 
standard accords him a less stringent "new and material" 
evidence threshold to overcome.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

The evidence received since the Board's March 1959 decision 
consists of the December 1961 hospital report-concerning an 
admission to the VA Medical Center (VAMC) in Mountain Home, 
Tennessee, additional VA outpatient treatment records, and 
lay statements from the veteran and his representative in 
support of the claim.

The December 1961 VA hospital report, while new, is not 
material because it does not indicate that the veteran's pre-
existing left ankle disorder was aggravated during service 
beyond its natural progression.  The veteran alleged during 
that hospitalization, after reportedly having undergone 
surgery about 9 weeks earlier for fusion of his left ankle, 
that his left ankle "was supposed to have been fused [while 
he was] in the Navy."  The veteran believes that his doctors 
in service committed what was tantamount to medical 
negligence by botching his surgery in service and not 
properly fusing his ankle.  But while this is his personal 
belief, and in fact continues to be one of the reasons that 
he feels that he is entitled to service connection based on 
aggravation, there is no objective clinical indication in the 
report of his December 1961 hospitalization at the VAMC that 
the surgery in service was not performed as it should have 
been.  None of the doctors who treated or otherwise had 
occasion to examine him in December 1961 indicated or even 
suggested that his prior treatment, in service, was 
inappropriate or somehow made his pre-existing left ankle 
disorder worse beyond its natural progression.  In fact, the 
VA physicians who saw him in consultation during the December 
1961 hospitalization flat out refused to intervene in the 
course of treatment that already had been prescribed and 
begun by other doctors at another hospital.  And merely 
because the veteran had to undergo surgery for his left ankle 
during service is not, in and of itself, an indication that 
his pre-existing left ankle disorder was aggravated during 
service beyond its natural progression.  Indeed, as the Board 
previously indicated when denying his claim in March 1959, 
the usual effects of treatment during service to ameliorate a 
pre-existing condition does not automatically constitute 
aggravation where the condition is no more disabling than it 
was prior to service.  See Verdon v. Brown, 8 Vet. App. 529 
(1996).  And, according to the report of the December 1961 
hospitalization, the veteran had a $60,000 law suit, 
not against his doctors in service or the Navy in general-
but rather, stemming from the intercurrent injury that he had 
sustained to his left ankle in the car accident during the 
intervening years between his first and second periods of 
service.  So that, in turn, speaks to the seriousness of that 
motor vehicle accident insofar as the severity of the 
injuries that he had sustained prior to re-entering the 
military for his second tour of duty and does not indicate 
that, once in service, his pre-existing left ankle disability 
became more severe beyond its natural progression.

The VA outpatient records submitted since the Board's March 
1959 decision pertain to treatment the veteran has received 
rather recently-from March 1999 to November 1999.  A March 
1999 request for a prosthetic device indicated that he had 
been evaluated with degenerative arthritis with edema.  It 
was noted that he was measured for a mild compression hose.  
These records also show that he was seen in the podiatry 
clinic in May 1999.  And the report of that evaluation 
indicates that he was evaluated for degenerative joint 
disease (arthritis) of his left foot.  At the time of that 
examination, he had continued swelling, despite the mild 
compression hose, after prolonged standing.  His skin was 
warm to touch and intact, without erythema.  There was slight 
edema of his left ankle joint, and mild tenderness around his 
left ankle.  He exhibited limited motion of the subtalar 
joint.  During a November 1999 consultation examination, he 
complained of persistent left ankle symptoms.

The VA outpatient treatment records, while new, also are not 
material because they do not contain medical evidence or an 
opinion indicating or even suggesting that the veteran's pre-
existing left ankle disorder became worse during service 
beyond its natural progression.  The records only show the 
need for treatment currently, not that his symptoms increased 
in severity during service more than they would have had he 
not re-entered the military.  And that is the dispositive 
issue.

The various statements that have been submitted since March 
1959 by the veteran and his representative merely reiterate 
contentions and arguments previously made, prior to the Board 
denying the claim in March 1959.  So that evidence is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  That is 
to say, the veteran and everyone else speaking on his behalf 
always have alleged that his pre-existing left ankle disorder 
was aggravated during service.  He also always has maintained 
that he has continued to experience left ankle symptoms since 
his release from the military.  And even as a laymen, he is 
competent to describe his symptoms referable to his left 
ankle.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  But that is 
not the same thing as suggesting there was aggravation of his 
pre-existing left ankle disorder during service beyond its 
natural progression because this latter determination is a 
medical issue, and only individuals possessing specialized 
training and knowledge are competent to render an opinion 
concerning this.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the veteran 
possesses any such medical expertise or training, nor is it 
contended otherwise.  Therefore, his and his representative's 
personal, unsubstantiated, opinions that the left ankle 
disorder was aggravated during service beyond its natural 
progression, even if new, would not be material.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In the absence of any medical evidence since the Board's 
prior decision, in March 1959, addressing the dispositive 
issue of aggravation during service of the pre-existing left 
ankle disorder beyond its natural progression, the claim 
cannot be reopened, much less service connection granted.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).


ORDER

New and material evidence not having been presented 
concerning the claim for service connection for residuals of 
a left ankle fracture, the claim is not reopened; and, the 
appeal is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

